IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DANIEL BORDEN,                          : No. 763 MAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
BANGOR AREA SCHOOL DISTRICT,            :
                                        :
                   Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.